Case 1:19-cv-22431-JLK Document 1 Entered on FLSD Docket 06/12/2019 Page 1 of 31



                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA
                                        MIAMI DIVISION

                                                 Case No.
    Linda J. Eisenman, individually
    and as Personal Representative of the
    Estate of Jeffrey Scott Eisenman; Julie
    Eisenman; and, Ryan Eisenman.

                   Plaintiffs,

    vs.

    Carnival Corporation d/b/a
    Carnival Cruise Lines,

                   Defendant.
    __________________/
                 PLAINTIFFS' COMPLAINT AND DEMAND FOR JURY TRIAL

           Plaintiffs, Linda J. Eisenman, individually and as Personal Representative of the Estate

    of Jeffrey Scott Eisenman; Julie Eisenman, individually; and, Ryan Eisenman, individually,

    through undersigned counsel, hereby sue Defendant, Carnival Corporation d/b/a Carnival Cruise

    Lines, and allege as follows:

                                              CASE SYNOPSIS

           1. The Eisenman family saved up for a Christmas cruise on the "Carnival
           Sunshine" (grandparents, children and grand-children). While the vessel was
           actually docked in Grand Turk, Jeffrey Eisenman had a serious, but survivable
           heart attack.      The ship's medical department was unequipped to treat him
           onboard, but Carnival personnel would not evacuate Mr. Eisenman to an
           appropriate medical facility. Carnival kept him on the ship, even though his wife
           had purchased medical emergency travel insurance in case an event like this
           arose. Carnival Sunshine made the decision to leave port with a dying man
           onboard, rather than appropriately evacuating him to a competent facility.
           Eleven hours underway from Grand Turk to Puerto Rico, Jeffrey Eisenman died.
            When the Sunshine docked in Puerto Rico, Carnival would not remove his corpse
           from the vessel, and insisted that the body be placed in the morgue for the next
           five days to its final destination in Cape Canaveral. Some family members were
           required to stay with the deceased body until they reached the final port.

           Carnival detained a dying man, with inadequate medical treatment, resulting in a
           predictable death.
Case 1:19-cv-22431-JLK Document 1 Entered on FLSD Docket 06/12/2019
                                                      Eisenman         Page
                                                               v. Carnival    2 ofLine
                                                                           Cruise   31
                                                                    Complaint and Demand for Jury Trial




                                THE PARTIES, JURISDICTION. AND VENUE

            2.     Plaintiff, Linda J. Eisenman ("Mrs. Eisenman"), individually and as Personal

    Representative of the Estate of Jeffrey Scott Eisenman ("Mr. Eisenman") is a resident of the

    State of Pennsylvania. Mrs. Eisenman was a resident of the State of Pennsylvania at the time of

    the underlying events.

            3.     Mrs. Eisenman, individually, and as personal representative of the Estate of

    Jeffrey Scott Eisenman, brings this action on behalf of the Estate and on behalf of all survivors

    who are entitled to recover, including, but not limited, to: Linda Eisenman, wife of decedent;

    Julie Eisenman, daughter of decedent; Ryan Eisenman, son of decedent.

            4.      At all times material hereto, Plaintiff, Julie Eisenman, was a resident of Columbia,

    South Carolina.

            5.      At all times material hereto, Plaintiff, Ryan Eisenman, was a resident of Zebulon,

    North Carolina.

            6.      Defendant, Carnival Corporation d/b/a Carnival Cruise Lines ("Carnival"), is a

    Panamanian Corporation with its principal place of business at 3655 N.W. 87th Ave., MLGL

    815, Miami, Florida 33178.

            7.      The Court has jurisdiction over this matter pursuant to 28 U.S.C.A. § 1332

    because the amount in controversy exceeds the sum or value of seventy five thousand dollars

    ($75,000.00), exclusive of interest and costs, and there is complete diversity between the parties

    hereto. The Court also has jurisdiction over this matter because the causes of action asserted

    herein arise under 28 U.S.C. § 1333 and the General Maritime Laws of the United States.

            8.      The Court has jurisdiction over Carnival pursuant to Florida Statutes § 48.193

     because (a) Carnival is engaged in substantial and not isolated business activity within this state,

     and routinely operates in the waters of this state; (b) the causes of action set forth herein arise
                                                      2
Case 1:19-cv-22431-JLK Document 1 Entered on FLSD Docket 06/12/2019
                                                      Eisenman         Page
                                                               v. Carnival    3 ofLine
                                                                           Cruise   31
                                                                     Complaint and Demand for Jury Trial



    from Carnival, personally and/or through its agents, operating, conducting, engaging m, or

    carrying on a business or business venture in this state or having an office or agency in this state;

    and (c) the causes of action set forth herein arise from Carnival, personally and/or through its

    agents, committing tortious acts in whole or in part within this state.

           9.      Venue is proper in this Court because Carnival's principal place of business is

    within Miami-Dade County and a substantial part of the events or omissions giving rise to the

    causes of action set forth herein occurred within the county. The cruise line ticket at issue also

    requires that suit be brought in this Court.

                                          FACTUAL BACKGROUND

            10.    Carnival, as a common carrier, is engaged in the business of providing vacation

    cruises to the public aboard vessels including the Carnival Sunshine. At all times material hereto,

    Carnival owned, operated, managed, maintained, and/or controlled the Carnival Sunshine,

    including the medical department.

            11.     Carnival, through online, television, radio and print advertisements specifically

    markets its cruises as family friendly vacations with extensive offerings and activities for people

    of all ages and abilities. As part of providing vacation cruises, Carnival is obligated to

    provide competent medical care and facilities, as well as personnel capable of making sound

    medical and evacuation decisions.

            12.     On December 1, 2018, Linda J. Eisenman and her husband Jeffrey Eisenman, 65

    years old, were onboard the Carnival Sunshine for a cruise from Port Canaveral, Florida to the

     Caribbean and back. They were joined on the cruise by their children Julie Eisenman and Ryan

    Eisenman, along with their families. They were all paying passengers.

            13.     On the morning of December 3, 2018, the vessel docked in Grand Turk. At

     around 1:00 p.m. Jeffrey Eisenman became ill. He had vomited, was sweating profusely, and

                                                       3
Case 1:19-cv-22431-JLK Document 1 Entered on FLSD Docket 06/12/2019
                                                      Eisenman         Page
                                                               v. Carnival    4 ofLine
                                                                           Cruise   31
                                                                  Complaint and Demand for Jury Trial



    complaining of chest pain and left arm pain. Mrs. Eisenman phoned 911 on the vessel, and a

    nurse instructed her to bring Mr. Eisenman to the medical facility of the Carnival Sunshine.

    Mrs. Eisenman informed the medical facility that Mr. Eisenman was unable to walk, and a

    Carnival nurse came to his stateroom with a wheelchair to transport him.

           14.    At approximately 2:00 p.m. the ship's doctor examined Mr. Eisenman and quickly

    diagnosed him as having suffered a major heart attack. He informed Mrs. Eisenman that Mr.

    Eisenman would possibly need a stent implanted in his heart. It was apparent that Mr. Eisenman

    needed an immediate medical evacuation off the vessel to an appropriate facility.

           15.    The ship's doctor informed the Eisenman's that Mr. Eisenman would need to be

    flown to Miami because Grand Turk hospital was not equipped with a cardiac unit. He left the

    Eisenman's with the impression that Mr. Eisenman would be expeditiously taken off the ship in

    Grand Turk to be flown to Miami from Grand Turk, as soon as possible.               The vessel was

    scheduled to depart from Grand Turk at around 4:00 p.m.

           16.      Grand Turk is equipped with an international airport.       The flight time from

    Grand Turk to Miami is approximately one hour and forty five minutes.

           17.     Just before 4:00 p.m., with the vessel still sitting in dock in Grand Turk, the ship

    physician came into the medical center and announced that Jeffrey could not get off the ship

    because someone else had to be medically disembarked first. Instead of evacuating Jeffrey to

    receive the care and treatment he urgently needed, the Captain ordered the ship to set sail for San

    Juan, Puerto Rico - a 21 hour journey by sea farther away from the United States.




                                                     4
Case 1:19-cv-22431-JLK Document 1 Entered on FLSD Docket 06/12/2019
                                                    Eisenman v. CarnivalPage
                                                                         Cruise5Line
                                                                                 of 31
                                                                 Complaint and Demand for Jury Trial




         18.     At that time Jeffrey Eisenman was awake. He and his family implored the

  medical staff of the Carnival Sunshine to help him get off the vessel while it was docked in

  Grand Turk.     His family protested the unreasonable delay, begging and pleading Carnival

  personnel to get him off the ship. Carnival’s physician had told them that time was of the

  essence, and they knew the ship’s medical center was unequipped to handle a major emergency.

  The only reasonable option was to get Jeffrey Eisenman off the ship while it was docked safely

  in Grand Turk or assure his death. Despite their many cries for help, Carnival utterly failed the

  Eisenman family and disregarded the life of a critically ill human being.

         19.     Adding to the cruel disregard for Jeffrey Eisenman’s medical situation, Carnival

  was aware that the Eisenman family had purchased insurance that would cover an air evacuation

  in the event of a medical emergency. The Eisenmans repeatedly demanded that Jeffrey be

  removed from the vessel before it left Grand Turk- they were in shock and utter disbelief at

  Carnival’s outrageous and indifferent conduct.       They explained that they had purchased

  insurance for an air ambulance to come and rescue Jeffrey and take him to appropriate medical

  care in the United States.


                                                  5
Case 1:19-cv-22431-JLK Document 1 Entered on FLSD Docket 06/12/2019
                                                      Eisenman         Page
                                                               v. Carnival    6 ofLine
                                                                           Cruise   31
                                                                   Complaint and Demand for Jury Trial



           20.    Carnival is a member of the Cruise Line International Association and subscribes

    and holds itself accountable to a prescribed standard of conduct as a member of the organization.

    Carnival's extreme and outrageous conduct is a direct violation of the International Cruise Line

    Passenger Bill of Rights, adopted by all members of the Cruise Line International Association,

    which provides all cruise passengers with the following basic right: "The right to disembark a

    docked ship if essential provisions such as . . . medical care cannot adequately be provided

    onboard." Carnival had an obligation, and the Eisenman family and Jeffrey had a right, to

    disembark from the Carnival Sunshine while it was docked in Grand Turk. Carnival's extreme

    and outrageous conduct was a direct violation of the Passenger Bill of Rights.

           21.     Inexplicably, all of their requests and pleas for help went unanswered: the

    Carnival Sunshine left Grand Turk with Jeffrey Eisenman and his family confined onboard

    against their will, helpless against the willful inhumane conduct of Carnival in holding a

    critically ill man imprisoned in an unequipped medical center. Carnival's conduct towards the

    Eisenmans and their critically ill patriarch was so outrageous in character, and so extreme in

    degree, as to go beyond all possible bounds of decency, and to be regarded as atrocious, and

    utterly intolerable in a civilized community. Tragically, the Eisenman's nightmare with Carnival

    was only just beginning.

           22.     Once at sea, Mr. Eisenman continued to develop complications. Mr. Eisenman was

    a diabetic, and while confined to the ship's medical center his blood sugar elevated drastically.

    The ship's physician was unable to control Mr. Eisenman's blood sugar due to the limitations of

    the ship's infirmary and medical supply. He lost consciousness.

           23.     Mr. Eisenman's condition continued to decline as each precious hour passed. He

    began to have respiratory problems and was unable to breathe properly. He was administered




                                                     6
Case 1:19-cv-22431-JLK Document 1 Entered on FLSD Docket 06/12/2019
                                                      Eisenman         Page
                                                               v. Carnival    7 ofLine
                                                                           Cruise  31
                                                                    Complaint and Demand for Jury Trial




     oxygen, but his condition still worsened. His family watched on in agony as he slowly slipped

     away.

             24.      At around 3:30 a.m. on the morning of December 4, 2018, Jeffrey Eisenman's

     condition continued to deteriorate.     He had serious trouble breathing so the ship physician

     decided to intubate him. After intubation, almost twelve hours after the Sunshine had left the

    port of Grand Turk; Mr. Eisenman went into cardiac arrest.

             25.      The ship physicians performed CPR on Jeffrey Eisenman. They asked the family

     if they wished for resuscitation efforts to continue, informing them there was "no realistic hope

     for recovery."     Jeffrey Eisenman died onboard while confined to the medical center of the

     Carnival Sunshine against his will.       His family was forced to watch on in horror at his

     mistreatment and decline into a gruesome death.

             26.      The vessel finally arrived in Puerto Rico with Jeffrey Eisenman's dead body

     onboard.      Carnival personnel informed the family that due to the condition of Puerto Rico

     following the hurricanes, they could not guarantee that Jeffrey's body would get to the

     continental United States if he was removed.

             27.      In a state of devastation and distress, Linda Eisenman and Julie Eisenman left the

     vessel in Puerto Rico. They had suffered extreme emotional distress at being confined on the

     vessel against their will following the onset of Jeffrey Eisenman's medical emergency.

             28.      Out of concern for his dead father's body, Ryan Eisenman was forced to stay on

     the vessel until it returned to the United States. He suffered extreme emotional distress as a

     result of the outrageous ordeal, and additionally by being forced to wait on the vessel with his

     father's corpse lying dead in the morgue.




                                                       7
Case 1:19-cv-22431-JLK Document 1 Entered on FLSD Docket 06/12/2019
                                                      Eisenman         Page
                                                               v. Carnival    8 ofLine
                                                                           Cruise   31
                                                                    Complaint and Demand for Jury Trial



            29.    At all times material hereto, Carnival officials and employees located in Florida

    had the ability to monitor and participate in safety, security, and medical emergencies on board

    the Carnival Sunshine by communicating with the ship's crew via telephone, videoconference,

    Skype and other means of communication. Carnival, through both the crew on board the

    Carnival Sunshine and its officials and employees in Florida, who acted in consultation with one

    another, failed to properly care for Mr. Eisenman.

            30.    All conditions precedent to the commencement of this action have been

    performed, waived, or otherwise satisfied.

                                       COUNTI-NEGLlGENCE

            Plaintiff re-alleges and incorporates by reference paragraphs 1 - 30 of this Complaint.

            31.    In light of Carnival's experience and familiarity with the demographics of the

    passengers on its cruises, the onboard and offshore recreational activities taking place on its

    cruises, the foreign destinations visited on its cruises, and the illnesses experienced by past cruise

    passengers, it was reasonably foreseeable to Carnival that the Carnival Sunshine would have

    passengers similar in age to Plaintiff, and passengers with common illnesses such as Plaintifr s

    condition. Likewise, it was reasonably foreseeable that such passengers would require proper

    examination, evaluation and treatment.

            32.    Carnival owed Plaintiff the duty of exerc1smg reasonable care under the

    circumstances, including a duty of reasonable care under the Death on the High Seas Act, 46

    U.S.C. § 30301-30308. In particular, as Jeffrey Eisenman was ill onboard the Carnival Sunshine

     and reported to the ship's medical center, Carnival owed Plaintiff the duty of protecting him

     from injury relating to his illness, and of exercising reasonable care to furnish such aid and

     assistance .as ordinarily prudent persons would render under similar circumstances.




                                                      8
Case 1:19-cv-22431-JLK Document 1 Entered on FLSD Docket 06/12/2019
                                                      Eisenman         Page
                                                               v. Carnival    9 ofLine
                                                                           Cruise   31
                                                                  Complaint and Demand for Jury Trial




           33.    Carnival breached its duty of protecting Jeffrey Eisenman from injury relating to

    his illness, and of exercising reasonable care to furnish such aid and assistance as ordinarily

    prudent persons would render under similar circumstances. Carnival breached its duty in one or

    more of the following ways:

                  a    Carnival failed to medically disembark or evacuate Jeffrey
                       Eisenman while the vessel was docked in Grand Turk, thereby
                       depriving him the essential opportunity to expeditiously receive
                       the treatment and a higher level of care needed to save his life;

                  b.   Carnival failed to air-evacuate Jeffrey Eisenman from the ship so
                       that he could promptly receive treatment;

                  c.   Carnival failed to evacuate Jeffrey Eisenman by air ambulance
                       back to the United States;

                  d    Carnival failed to assist the family of Jeffrey Eisenman in utilizing
                       the medical travel insurance they had purchased to have him flown
                       back to the United States;

                  e.   Carnival failed to contact the United States Coast Guard regarding
                       the need for an air evacuation;

                  £    Carnival refused the multiple requests of Jeffrey Eisenman and his
                       family to be taken off the vessel while it remained docked m
                       Grand Turk;

                  g.   Carnival violated the International Cruise Line Bill of Rights,
                       which states that passengers have "[t]he right to disembark a
                       docked ship if essential provisions such as ... access to medical
                       care cannot be adequately provided onboard," by keeping Jeffrey
                       Eisenman on the vessel against his will;

                  h.   Carnival failed to properly assess the condition of Jeffrey Eisenman;

                  1.   Carnival failed to properly treat Jeffrey Eisenman;

                  J.   Carnival failed to perform or arrange for appropriate diagnostics
                       testing given Jeffrey Eisenman's condition;

                   k   Carnival failed to obtain consultations with appropriate specialists;

                  1.   Carnival failed to properly monitor Jeffrey Eisenman;
                                                    9
Case 1:19-cv-22431-JLK Document 1 Entered on FLSD Docket 06/12/2019
                                                       Eisenman        Page
                                                                v. Carnival   10 of
                                                                            Cruise   31
                                                                                   Line
                                                                  Complaint and Demand for Jury Trial




                   m    Carnival failed to properly consult qualified shore-based personnel
                        regarding Jeffrey Eisenman's condition;

                   n    Carnival failed to obtain a proper medical opinion regarding Jeffrey
                        Eisenman's condition;

                   o.   Carnival failed to utilize "Telemedicine" and other resources on the
                        vessel to properly assess Jeffrey Eisenman's condition;

                   p.   Carnival failed to develop and institute adequate procedures and
                        policies to address Jeffrey Eisenman's medical situation;

                   q.   Carnival negligently sent Jeffrey Eisenman to a location farther from
                        a medical center capable and equipped to treat her;

                   r.   Carnival failed to appreciate the severity of Jeffrey Eisenman's
                        worsening condition;

                   s.   Carnival failed to perform any procedure to Jeffrey Eisenman's
                        medical benefit;

                   t    Carnival failed to properly advise Jeffrey Eisenman's family of his
                        transfer options;

                   u    Carnival failed to properly advise Jeffrey Eisenman's family of her
                        medical disembarkation options;

                   v.   Carnival failed to receive informed consent to keep Jeffrey Eisenman
                        on the vessel;

                   w.   Carnival deviated from the standard of care for treating patients in
                        Jeffrey Eisenman's condition.

            34.    Carnival knew or reasonably should have known about these conditions and

     failures, but failed to correct them prior to the incident that injured Jeffrey Eisenman and took

     his life. These conditions and failures were longstanding and obvious to Carnival, leaving no

     doubt that Carnival should have known about them.

            35.    As a direct and proximate result of Carnival breaching its duty to Jeffrey

     Eisenman, he prematurely died. If Jeffrey Eisenman had been timely evacuated from the ship or




                                                    10
Case 1:19-cv-22431-JLK Document 1 Entered on FLSD DocketEisenman
                                                          06/12/2019    Page
                                                                 v. Carnival   11 of
                                                                             Cruise   31
                                                                                    Line
                                                                     Complaint and Demand for Jury Trial



     received the appropriate care and treatment, he would not have suffered such devastating injuries

     resulting in death.

             WHEREFORE, Plaintiff, Linda J. Eisenman, individually and as Personal Representative

     of the Estate of Jeffrey Scott Eisenman, respectfully requests that this Court enter judgment

     against the Defendant, Carnival Corporation d/b/a Carnival Cruise Lines, for all damages

     recoverable, including but not limited to damages for loss of support, loss of services, loss of

     nmiure, guidance, care and instruction, loss of inheritance, funeral expenses, interest, court costs,

     and all other relief this Court deems just and proper.

                     COUNT II - NEGLIGENCE OF NON-MEDICAL PERSONNEL
                   (Vicarious Liability Based Upon Actual Agency/ Respondeat Superior)

             Plaintiff re-alleges and incorporates by reference paragraphs 1 - 30 of this Complaint.

             36.      In light of Carnival's experience and familiarity with the demographics of the

     passengers on its cruises, the onboard and offshore recreational activities taking place on its

     cruises, the foreign destinations visited on its cruises, and the illnesses experienced by past cruise

     passengers, it was reasonably foreseeable to Carnival that the Carnival Sunshine would have

     passengers similar in age to Plaintiff, and passengers with common illnesses such as Plaintiff's

     condition. Likewise, it was reasonably foreseeable that such passengers would require proper

     examination, evaluation and treatment.

             37.      Carnival, through its non-medical personnel, including its officers, directors,

     employees, agents, servants and/or persons otherwise authorized to act on behalf of Carnival,

     both on board the Carnival Sunshine and located at Carnival's place of business in Miami,

     Florida, owed Plaintiff the duty of exercising reasonable care under the circumstances, including

     a duty of reasonable care under the Death on the High Seas Act, 46 U.S.C. § 30301-30308. In

     particular, as Jeffrey Eisenman was ill on board the Carnival Sunshine and reported to the ship's

     medical center, Carnival owed the duty of protecting him from injury relating to his illness, and
                                                       11
Case 1:19-cv-22431-JLK Document 1 Entered on FLSD Docket 06/12/2019
                                                      Eisenman        Page
                                                               v. Carnival   12 of
                                                                           Cruise   31
                                                                                  Line
                                                                    Complaint and Demand for Jury Trial



     of exercising reasonable care to furnish such aid and assistance as ordinarily prudent persons

     would render under similar circumstances.

             38.    Carnival, through the negligence of its non-medical personnel, breached its duty

     to exercise reasonable care to furnish such aid and assistance as ordinarily prudent persons would

     render under similar circumstances. Carnival breached its duty in one or more of the following

     ways:

                    a    Carnival failed to medically disembark or evacuate Jeffrey
                         Eisenman while the vessel was docked in Grand Turk, thereby
                         depriving him the essential opportunity to expeditiously receive
                         the treatment and a higher level of care needed to save his life;

                    b.   Carnival failed to air-evacuate Jeffrey Eisenman from the ship so
                         that he could promptly receive treatment;

                    c.   Carnival failed to evacuate Jeffrey Eisenman by air ambulance
                         back to the United States;

                    d    Carnival failed to assist the family of Jeffrey Eisenman in
                         utilizing the medical travel insurance they had purchased to have
                         him flown back to the United States;

                    e.   Carnival failed to contact the United States Coast Guard
                         regarding the need for an air evacuation;

                    £    Carnival refused the multiple requests of Jeffrey Eisenman and
                         his family to be taken off the vessel while it remained docked in
                         Grand Turk;

                    g.   Carnival violated the International Cruise Line Bill of Rights,
                         which states that passengers have "[t]he right to disembark a
                         docked ship if essential provisions such as ... access to medical
                         care cannot be adequately provided onboard," by keeping Jeffrey
                         Eisenman on the vessel against his will;

                    h     Carnival failed to properly assess the condition of Jeffrey Eisenman;

                    1.    Carnival failed to properly treat Jeffrey Eisenman;

                    J.    Carnival failed to perform or arrange for appropriate diagnostics
                          testing given Jeffrey Eisenman's condition;

                    k     Carnival failed to obtain consultations with appropriate specialists;
                                                      12
Case 1:19-cv-22431-JLK Document 1 Entered on FLSD Docket 06/12/2019
                                                      Eisenman         Page
                                                               v. Carnival   13 of
                                                                           Cruise    31
                                                                                  Line
                                                                 Complaint and Demand for Jury Trial




                   1.   Carnival failed to properly monitor Jeffrey Eisenman;

                   m    Carnival failed to properly consult qualified shore-based personnel
                        regarding Jeffrey Eisenman's condition;

                   n    Carnival failed to obtain a proper medical opinion regarding Jeffrey
                        Eisenman's condition;

                   o.   Carnival failed to utilize "Telemedicine" and other resources on the
                        vessel to properly assess Jeffrey Eisenman's condition;

                   p.   Carnival failed to develop and institute adequate procedures and
                        policies to address Jeffrey Eisenman' s medical situation;

                   q.    Carnival failed by sending Jeffrey Eisenman to a geographically
                         farther location than the vessel from a medical center capable and
                         equipped to treat her;

                   r.   Carnival failed to appreciate the severity of Jeffrey Eisenman's
                        worsening condition;

                   s.    Carnival failed to perform any procedure to Jeffrey Eisenman's
                         medical benefit;

                   t     Carnival failed to properly advise Jeffrey Eisenman's family of his
                         transfer options;

                   u     Carnival failed to properly advise Jeffrey Eisenman's family of her
                         medical disembarkation options;

                   v.    Carnival failed to receive informed consent to keep Jeffrey Eisenman
                         on the vessel;

                   w.    Carnival deviated from the standard of care for treating patients in
                         Jeffrey Eisenman's condition.

            39.    Carnival, through its non-medical personnel, knew or reasonably should have

     known about these conditions and failures, but failed to correct them prior to the incident that

     injured Plaintiff. These conditions and failures were longstanding and obvious to Carnival,

     leaving no doubt that Carnival should have known about them.

            40.    As a direct and proximate result of Carnival breaching its duty to Jeffrey

     Eisenman, he suffered a wrongful death. If Jeffrey Eisenman had been timely evacuated from the
                                                    13
Case 1:19-cv-22431-JLK Document 1 Entered on FLSD DocketEisenman
                                                         06/12/2019     Page
                                                                 v. Carnival   14 ofLine
                                                                             Cruise   31
                                                                      Complaint and Demand/or Jury Trial



     ship or received the appropriate care and treatment, he would not have suffered such devastating

     injuries resulting in death.

             WHEREFORE, Plaintiff, Linda J. Eisenman, individually and as Personal Representative

     of the Estate of Jeffrey Scott Eisenman, respectfully requests that this Court enter judgment

     against the Defendant, Carnival Corporation d/b/a Carnival Cruise Lines, for all damages

     recoverable, including but not limited to damages for loss of support, loss of services, loss of

     nurture, guidance, care and instruction, loss of inheritance, funeral expenses, interest, court costs,

     and all other relief this Court deems just and proper.

                        COUNT III - NEGLIGENCE OF MEDICAL PERSONNEL
                   (Vicarious Liability Based Upon Actual Agency/ Respondeat Superior)

             Plaintiff re-alleges and incorporates by reference paragraphs 1 - 30 of this Complaint.

             41.      Carnival's medical personnel, including the doctors and nurses on board the

     Carnival Sunshine, were the employees, agents, servants and/or persons otherwise authorized to

     act on behalf of Carnival. Thus, Carnival is vicariously liable for the acts and/or omissions of its

     medical personnel.

             42.      Carnival acknowledged that its medical personnel, including the doctors and

     nurses on board the Carnival Sunshine, would act for it, and the medical personnel manifested an

     acceptance of the undertaking. For example: (1) Carnival directly paid the medical personnel for

     their work in the medical center on board the Carnival Sunshine; (2) the medical center on board

     the Carnival Sunshine was created, owned and operated by Carnival; (3) the medical personnel

     on board the Carnival Sunshine worked at what Carnival describes in its advertising as

     Carnival's medical center; and (4) Carnival knowingly provided, and the medical personnel on

     board the Carnival Sunshine knowingly wore, uniforms bearing Carnival's name and logo.

             43.      Carnival's medical personnel, including the doctors and nurses on board the

     Carnival Sunshine, were subject to the right of control by Carnival, and were acting within the
                                                       14
Case 1:19-cv-22431-JLK Document 1 Entered on FLSD Docket 06/12/2019
                                                       Eisenman        Page
                                                                v. Carnival   15 of
                                                                            Cruise   31
                                                                                   Line
                                                                     Complaint and Demand for Jury Trial



     scope of their employment or agency. For example: (1) the medical personnel were employed by

     Carnival; (2) the medical personnel were hired to work in a medical center on board the Carnival

     Sunshine that was created, owned and operated by Carnival; (3) the medical personnel were paid

     salaries and/or other employment related benefits directly by Carnival; (4) the medical personnel

     on board the Carnival Sunshine were considered to be members of the ship's crew; (5) the

     medical personnel were required to wear uniforms or other insignia furnished by Carnival; (6)

     Carnival put the medical personnel on board the Carnival Sunshine under the command of the

     ship's superior officers, and they were subject to the ship's discipline and the master's orders; (7)

     Carnival had the right to fire its medical personnel; (8) Carnival used its Sail & Sign program to

     directly bill the Plaintiff and other passengers onboard the Carnival Sunshine for services

     rendered by its medical personnel and/or use of the onboard medical center, medical equipment

     and medical supplies; and (9) the medical personnel on board the Carnival Sunshine were subject

     to the control of Carnival's shore-side medical department located in Miami, Florida.

            44.     Carnival, through its medical personnel, owed Jeffrey Eisenman the duty of

     exercising reasonable care under the circumstances, and owed a statutory duty of reasonable care

     under the Death on the High        Seas Act, 46 U.S.C. § 30301-30308.         In particular, as Mr.

     Eisenman was ill on board the Carnival Sunshine and reported to the ship's medical center,

     Carnival owed Mr. Eisenman the duty of protecting him from injury relating to his illness, and of

     exercising reasonable care to furnish such aid and assistance as ordinarily prudent persons would

     render under similar circumstances.

            45.     Carnival, through its medical personnel, breached its duty of protecting Mr.

     Eisenman from injury relating to his illness, and of exercising reasonable care to furnish

     such aid and assistance as ordinarily prudent persons would render under similar circumstances.

     Carnival, through its medical personnel, breached its duty in one or more of the following ways:


                                                      15
Case 1:19-cv-22431-JLK Document 1 Entered on FLSD DocketEisenman
                                                          06/12/2019    Page
                                                                 v. Carnival   16 of
                                                                             Cruise   31
                                                                                    Line
                                                                  Complaint and Demand for Jury Trial



                 a     Carnival failed to medically disembark or evacuate Jeffrey
                       Eisenman while the vessel was docked in Grand Turk, thereby
                       depriving him the essential opportunity to expeditiously receive
                       the treatment and a higher level of care needed to save his life;

                 b.    Carnival failed to air-evacuate Jeffrey Eisenman from the ship so
                       that he could promptly receive treatment;

                 c.    Carnival failed to evacuate Jeffrey Eisenman by air ambulance
                       back to the United States;

                 d     Carnival failed to assist the family of Jeffrey Eisenman in utilizing
                       the medical travel insurance they had purchased to have him flown
                       back to the United States;

                  e.   Carnival failed to contact the United States Coast Guard regarding
                       the need for an air evacuation;

                  £    Carnival refused the multiple requests of Jeffrey Eisenman and his
                       family to be taken off the vessel while it remained docked in
                       Grand Turk;

                  g.   Carnival violated the International Cruise Line Bill of Rights,
                       which states that passengers have "[t]he right to disembark a
                       docked ship if essential provisions such as ... access to medical
                       care cannot be adequately provided onboard," by keeping Jeffrey
                       Eisenman on the vessel against his will;

                  h.   Carnival failed to properly assess the condition of Jeffrey Eisenman;

                  1.   Carnival failed to properly treat Jeffrey Eisenman;

                 J.    Carnival failed to perform or arrange for appropriate diagnostics
                       testing given Jeffrey Eisenman's condition;

                  k    Carnival failed to obtain consultations with appropriate specialists;

                  1.   Carnival failed to properly monitor Jeffrey Eisenman;


                  m    Carnival failed to properly consult qualified shore-based personnel
                       regarding Jeffrey Eisenman's condition;


                  n    Carnival failed to obtain a proper medical opinion regarding Jeffrey
                       Eisenman's condition;



                                                    16
Case 1:19-cv-22431-JLK Document 1 Entered on FLSD Docket 06/12/2019
                                                       Eisenman        Page
                                                                v. Carnival   17 of
                                                                            Cruise   31
                                                                                   Line
                                                                   Complaint and Demand for Jury Trial




                    o.    Carnival failed to utilize "Telemedicine" and other resources on the
                          vessel to properly assess Jeffrey Eisenman's condition;

                    p.    Carnival failed to develop and institute adequate procedures and
                          policies to address Jeffrey Eisenman's medical situation;

                    q.    Carnival failed by sending Jeffrey Eisenman to a geographically
                          farther location than the vessel from a medical center capable and
                          equipped to treat her;

                    r.    Carnival failed to appreciate the severity of Jeffrey Eisenman's
                          worsening condition;

                     s.   Carnival failed to perform any procedure to Jeffrey Eisenman's
                          medical benefit;

                    t     Carnival failed to properly advise Jeffrey Eisenman's family of his
                          transfer options;

                     u    Carnival failed to properly advise Jeffrey Eisenman's family of her
                          medical disembarkation options;

                     v.   Carnival failed to receive informed consent to keep Jeffrey Eisenman
                          on the vessel;

                     w.   Carnival deviated from the standard of care for treating patients in
                          Jeffrey Eisenman's condition.

            46.      Carnival, through its non-medical personnel, knew or reasonably should have

     known about these conditions and failures, but failed to correct them prior to the incident that

     injured Plaintiff. These conditions and failures were longstanding and obvious to Carnival,

     leaving no doubt that Carnival should have known about them.

            47.      As a direct and proximate result of Carnival breaching its duty to Jeffrey

     Eisenman, he suffered a wrongful death. If Jeffrey Eisenman had been timely evacuated from the

     ship or received the appropriate care and treatment, he would not have suffered such devastating

     injuries resulting in death.

             WHEREFORE, Plaintiff, Linda J. Eisenman, individually and as Personal Representative

     of the Estate of Jeffrey Scott Eisenman, respectfully requests that this Court enter judgment
                                                     17
Case 1:19-cv-22431-JLK Document 1 Entered on FLSD Docket 06/12/2019
                                                       Eisenman        Page
                                                                v. Carnival   18 of
                                                                            Cruise   31
                                                                                   Line
                                                                     Complaint and Demand for Jury Trial



     against the Defendant, Carnival Corporation d/b/a Carnival Cruise Lines, for all damages

     recoverable under the Death on the High Seas Act, including but not limited to damages for loss

     of support, loss of services, loss of nurture, guidance, care and instruction, loss of inheritance,

     funeral expenses, interest, court costs, and all other relief this Court deems just and proper.

                      COUNT IV - NEGLIGENCE OF MEDICAL PERSONNEL
                         (Vicarious Liability Based Upon Apparent Agency)

            Plaintiff re-alleges and incorporates by reference paragraphs 1 - 30 of this Complaint.

            48.     Carnival's medical personnel, including the doctors and nurses on board the

     Carnival Sunshine, were the apparent employees, agents, servants and/or persons otherwise

     authorized to act on behalf of Carnival. Thus, Carnival is vicariously liable for the acts and/or

     omissions of its medical personnel.

            49.     Carnival made representations to the Plaintiff and other passengers onboard the

     Carnival Sunshine that the ship's medical personnel were the employees, agents, servants and/or

     persons otherwise authorized to act for Carnival's benefit. For example: (1) Carnival promoted

     the medical personnel on board the Carnival Sunshine and represented them as being Carnival

     employees through brochures, internet advertising and/or signs, documents, and uniforms on the

     ship; (2) Carnival promoted the medical center on board the Carnival Sunshine and described it

     in proprietary language; (3) the medical personnel on board the Carnival Sunshine worked in the

     medical center that Carnival promoted and described in proprietary language; (4) Carnival used

     its Sail & Sign program to directly bill the Plaintiff and other passengers onboard the Carnival

     Sunshine for services rendered by the onboard medical personnel and/or use of the onboard

     medical center, medical equipment and medical supplies; (5) the medical personnel on board the

     Carnival Sunshine were required to wear uniforms or other insignia furnished by Carnival; (6)

     Carnival held out the medical personnel on board the Carnival Sunshine as members of the

     ship's crew; and (7) the medical personnel on board the Carnival Sunshine spoke and acted as
                                                       18
Case 1:19-cv-22431-JLK Document 1 Entered on FLSD Docket 06/12/2019
                                                      Eisenman         Page
                                                               v. Carnival    19 of
                                                                           Cruise    31
                                                                                  Line
                                                                    Complaint and Demand for Jury Trial



     though they were employed by Carnival. Carnival had knowledge of such representations but

     never took any action to indicate otherwise.

            50.     Carnival's representations to the Plaintiffs and other passengers onboard the

     Carnival Sunshine caused them to reasonably believe that the ship's medical personnel were the

     employees, agents, servants and/or persons otherwise authorized to act for Carnival's benefit.

     Indeed, Carnival actually intended that the Plaintiff and other passengers onboard the Carnival

     Sunshine have such perception or belief because it is a marketing tool to induce passengers such

     as the Plaintiff to purchase cruises on Carnival's ships in the first place, to feel secure while on

     board Carnival's ships and/or to be a repeat Carnival customer.

            51.     Carnival's representations to the Plaintiffs and other passengers onboard the

     Carnival Sunshine induced their detrimental, justifiable reliance upon the appearance of agency.

     For example, Mr. Eisenman and his wife justifiably relied upon Carnival's representations in

     deciding to purchase a cruise on the Carnival Sunshine. Mr. Eisenman and his wife also

     justifiably relied upon Carnival's representations while onboard the Carnival Sunshine in

     following the advice of the ship's medical personnel with respect to the examination, diagnosis

     and treatment of Mr. Eisenman. Such reliance was also detrimental as Mr. Eisenman ultimately

     suffered injuries that resulted in his death because of it.

             52.     Carnival, through its medical personnel, owed Mr. Eisenman the duty of

     exercising reasonable care under the circumstances, including a duty of reasonable care under the

     Death on the High Seas Act, 46 U.S.C. § 30301-30308. In particular, as Mr. Eisenman was ill

     on board the Carnival Sunshine and reported to the ship's medical center, Carnival owed Mr.

     Eisenman the duty of protecting him from injury relating to his illness, and of exercising

     reasonable care to furnish such aid and assistance as ordinarily prudent persons would render

     under similar circumstances.

                                                        19
Case 1:19-cv-22431-JLK Document 1 Entered on FLSD Docket 06/12/2019
                                                      Eisenman         Page
                                                               v. Carnival    20 of
                                                                           Cruise    31
                                                                                  Line
                                                                    Complaint and Demand for Jury Trial



            53.     Carnival, through its medical personnel, breached its duty of protecting Mr.

     Eisenman from injury relating to his illness, and of exercising reasonable care to furnish such aid

     and assistance as ordinarily prudent persons would render under similar circumstances. Carnival,

     through its medical personnel, breached its duty in one or more of the following ways:

                    a    Carnival failed to medically disembark or evacuate Jeffrey
                         Eisenman while the vessel was docked in Grand Turk, thereby
                         depriving him the essential opportunity to expeditiously receive
                         the treatment and a higher level of care needed to save his life;

                    b.   Carnival failed to air-evacuate Jeffrey Eisenman from the ship so
                         that he could promptly receive treatment;

                    c.   Carnival failed to evacuate Jeffrey Eisenman by air ambulance
                         back to the United States;

                    d    Carnival failed to assist the family of Jeffrey Eisenman in utilizing
                         the medical travel insurance they had purchased to have him
                         flown back to the United States;

                    e.   Carnival failed to contact the United States Coast Guard regarding
                         the need for an air evacuation;

                    £    Carnival refused the multiple requests of Jeffrey Eisenman and his
                         family to be taken off the vessel while it remained docked in
                         Grand Turk;

                    g.   Carnival violated the International Cruise Line Bill of Rights,
                         which states that passengers have "[t]he right to disembark a
                         docked ship if essential provisions such as ... access to medical
                         care cannot be adequately provided onboard," by keeping Jeffrey
                         Eisenman on the vessel against his will;

                    h    Carnival failed to properly assess the condition ofJeffrey Eisenman;

                    1.   Carnival failed to properly treat Jeffrey Eisenman;

                    J.   Carnival failed to perform or arrange for appropriate diagnostics
                         testing given Jeffrey Eisenman's condition;

                    k    Carnival failed to obtain consultations with appropriate specialists;

                    1.   Carnival failed to properly monitor Jeffrey Eisenman;



                                                      20
Case 1:19-cv-22431-JLK Document 1 Entered on FLSD Docket 06/12/2019
                                                      Eisenman         Page
                                                               v. Carnival    21 of
                                                                           Cruise    31
                                                                                  Line
                                                                 Complaint and Demand for Jury Trial



                   m.   Carnival failed to properly consult qualified shore-based personnel
                        regarding Jeffrey Eisenman' s condition;

                   n    Carnival failed to obtain a proper medical opinion regarding Jeffrey
                        Eisenman's condition;

                   o.   Carnival failed to utilize "Telemedicine" and other resources on the
                        vessel to properly assess Jeffrey Eisenman's condition;

                   p.   Carnival failed to develop and institute adequate procedures and
                        policies to address Jeffrey Eisenman' s medical situation;

                   q.   Carnival failed by sending Jeffrey Eisenman to a geographically
                        farther location than the vessel from a medical center capable and
                        equipped to treat her;

                   r.   Carnival failed to appreciate the severity of Jeffrey Eisenman's
                        worsening condition;

                   s.   Carnival failed to perform any procedure to Jeffrey Eisenman's
                        medical benefit;


                   t    Carnival failed to properly advise Jeffrey Eisenman's family of his
                        transfer options;

                   u    Carnival failed to properly advise Jeffrey Eisenman's family of her
                        medical disembarkation options;

                   v.   Carnival failed to receive informed consent to keep Jeffrey Eisenman
                        on the vessel;

                   w.   Carnival deviated from the standard of care for treating patients in
                        Jeffrey Eisenman's condition.

            54.    Carnival, through its non-medical personnel, knew or reasonably should have

     known about these conditions and failures, but failed to correct them prior to the incident that

     injured Plaintiff. These conditions and failures were longstanding and obvious to Carnival,

     leaving no doubt that Carnival should have known about them.

            55.    As a direct and proximate result of Carnival breaching its duty to Jeffrey

     Eisenman, he suffered a wrongful death. If Jeffrey Eisenman had been timely evacuated from the



                                                    21
Case 1:19-cv-22431-JLK Document 1 Entered on FLSD Docket 06/12/2019
                                                      Eisenman         Page
                                                               v. Carnival   22 of
                                                                           Cruise    31
                                                                                  Line
                                                                      Complaint and Demand for Jury Trial



     ship or received the appropriate care and treatment, he would not have suffered such devastating

     injuries resulting in death.

             WHEREFORE, Plaintiff, Linda J. Eisenman, individually and as Personal Representative

     of the Estate of Jeffrey Scott Eisenman, respectfully requests that this Court enter judgment

     against the Defendant, Carnival Corporation d/b/a Carnival Cruise Lines, for all damages

     recoverable, including but not limited to damages for loss of support, loss of services, loss of

     nurture, guidance, care and instruction, loss of inheritance, funeral expenses, interest, court costs,

     and all other relief this Court deems just and proper.

       COUNT V -LINDA J. EISENMAN'S COUNT FOR INTENTIONAL INFLICTION OF
                              EMOTIONAL DISTRESS

             Plaintiff re-alleges and incorporates by reference paragraphs 1 - 30 of this Complaint.

             56.     Carnival, its agents, servants, and employees engaged and acted in extreme and

     outrageous conduct with intent to cause, or reckless disregard to the probability of causing

     emotional distress to Linda J. Eisenman. The extreme and outrageous conduct exhibited by

     Carnival, its agents, servants, and employees, caused Linda J. Eisenman to suffer severe

     emotional distress.

             57.     Carnival, its agents, servants, and employees engaged and acted in extreme and

     outrageous conduct.      Carnival's conduct towards Linda J. Eisenman was so outrageous in

     character, and so extreme in degree, as to go beyond all possible bounds of decency, and to be

     regarded as atrocious, and utterly intolerable in a civilized community. On December 3, 2018,

     with the Carnival Sunshine safely docked in Grand Turk, Carnival refused to assist Linda J.

     Eisenman in removing her critically ill husband from the vessel. Carnival first falsely informed

     Linda J. Eisenman that her husband was to be taken off the vessel prior to its debarkation for a

     20 hour voyage at sea towards Puerto Rico. Thereafter, without a valid or plausible reason or

     explanation, Carnival changed its mind and refused to assist Jeffrey Eisenman, a man suffering
                                                       22
Case 1:19-cv-22431-JLK Document 1 Entered on FLSD Docket 06/12/2019
                                                      Eisenman         Page
                                                               v. Carnival    23 of
                                                                           Cruise    31
                                                                                  Line
                                                                   Complaint and Demand for Jury Trial



     from a massive heart attack, to disembark from the vessel while it was safely docked in port.

     Linda   J.   Eisenman begged, pleaded and implored Carnival personnel to assist her and let her

     husband and family off the vessel, to which Carnival refused. Jeffrey Eisenman, in the throes of

     a cardiac incident, was unable to walk and was effectively imprisoned in the ship's medical

     center against his will, as was Linda Eisenman. Linda Eisenman informed Carnival that she had

     purchased special travel insurance in case of a medical emergency, that expense was not a

     concern, and that she wanted Jeffrey Eisenman off the vessel while it was docked in Grand Turk

     so that he could be properly cared for. Despite these reasonable pleas for basic assistance, and

     notwithstanding the extreme ease of removing Jeffrey Eisenman from the vessel, Carnival

     mislead Linda Eisenman, refused to assist her, and the ship left the safety of the port of Grand

     Turk and headed to sea with Linda Eisenman and her critically ill husband trapped onboard

     against their will. Linda Eisenman, and the rest of the Eisenman family, was forced as a result of

     Carnival's outrageous conduct to endure a sea voyage where they had to look on in horror as

     Jeffrey Eisenman's condition worsened and he deteriorated into a painful death trapped at sea.

              58.      Carnival is the world's largest leisure and Travel Company and the world's

     largest cruise company with a fleet of 102 ships visiting more than 700 ports around the world.

     It has the technical skill and expertise and the logistical and operational capacity to easily

     medically disembark a critically ill passenger, especially when its vessel is safely docked in port

     and a passenger is imploring, pleading, and begging to leave the ship.        Grand Turk has an

     international airport a short distance from the cruise port. Flights from Grand Turk to Miami can

     be accomplished in one hour and forty five minutes. Air ambulances will travel to Grand Turk to

     pick up sick and injured individuals; the United States Coast Guard will arrange air ambulances

     to transport sick and injured individuals from Grand Turk; and the Eisenman's informed

     Carnival that they would arrange for an air ambulance with the insurance they had purchased for

                                                      23
Case 1:19-cv-22431-JLK Document 1 Entered on FLSD Docket 06/12/2019
                                                      Eisenman         Page
                                                               v. Carnival    24 of
                                                                           Cruise    31
                                                                                  Line
                                                                       Complaint and Demand for Jury Trial



     the cruise. Grand Turk also has a hospital on the island that is managed by Canadian company

     InterHealth Canada with standard monitored by Accreditation Canada International. All of the

     resources to assist Linda Eisenman were right at Carnival's fingertips, underscoring the extreme

     and outrageous nature of its actions. Carnival's conduct in refusing to help Linda Eisenman and

     misleading her on her husband's status go far beyond all possible bounds of decency, and are to

     be regarded as atrocious, and utterly intolerable.

            59.     Carnival is a member of the Cruise Line International Association and subscribes

     and holds itself accountable to a prescribed standard of conduct as a member of the organization.

     Carnival's extreme and outrageous conduct is a direct violation of the International Cruise Line

     Passenger Bill of Rights, adopted by all members of the Cruise Line International Association,

     which provides all cruise passengers with the following basic right: "The right to disembark a

     docked ship if essential provisions such as . . . medical care cannot adequately be provided

     onboard." Carnival had an obligation, and Linda Eisenman had a right, to disembark from the

     Carnival Sunshine while it was docked in Grand Turk.          Carnival's extreme and outrageous

     conduct was a direct violation of the Passenger Bill of Rights.

            60.     As a direct result of Carnival's extreme and outrageous conduct, Linda J.

     Eisenman was caused to suffer severe emotional distress. The anguish and emotional distress

     caused by Carnival's extreme and outrageous conduct was directly and personally experienced

     Linda J. Eisenman.

             61.     Carnival is liable for punitive damages because it conducted itself in a wanton,

     willful and outrageous fashion as described in this count above.

             WHEREFORE, Plaintiff, Linda J. Eisenman, respectfully requests that this Court enter

     judgment against the Defendant, Carnival Corporation d/b/a Carnival Cruise Lines, for all




                                                          24
Case 1:19-cv-22431-JLK Document 1 Entered on FLSD Docket 06/12/2019
                                                      Eisenman         Page
                                                               v. Carnival   25 of
                                                                           Cruise    31
                                                                                  Line
                                                                    Complaint and Demand for Jury Trial



     damages recoverable under the law, punitive damages, interest, court costs, and all other relief

     this Court deems just and proper.

        COUNT VI -JULIE EISENMAN'S COUNT FOR INTENTIONAL INFLICTION OF
                              EMOTIONAL DISTRESS

             Plaintiff re-alleges and incorporates by reference paragraphs 1 - 30 of this Complaint.

             62.    Carnival, its agents, servants, and employees engaged and acted in extreme and

     outrageous conduct with intent to cause, or reckless disregard to the probability of causing

     emotional distress to Julie Eisenman.      The extreme and outrageous conduct exhibited by

     Carnival, its agents, servants, and employees, caused Julie Eisenman to suffer severe emotional

     distress.

             63.    Carnival, its agents, servants, and employees engaged and acted in extreme and

     outrageous conduct. Carnival's conduct towards Julie Eisenman was so outrageous in character,

     and so extreme in degree, as to go beyond all possible bounds of decency, and to be regarded as

     atrocious, and utterly intolerable in a civilized community. On December 3, 2018, with the

     Carnival Sunshine safely docked in Grand Turk, Carnival refused to assist Julie Eisenman in

     removing her critically ill father from the vessel. Carnival first falsely informed Julie Eisenman

     that her father was to be taken off the vessel prior to its debarkation for a 20 hour voyage at sea

     towards Puerto Rico. Thereafter, without a valid or plausible reason or explanation, Carnival

     changed its mind and refused to assist Jeffrey Eisenman, a man suffering from a massive heart

     attack, to disembark from the vessel while it was safely docked in port. Julie Eisenman begged,

     pleaded and implored Carnival personnel to assist her and let her husband and family off the

     vessel, to which Carnival refused. Jeffrey Eisenman, in the throes of a cardiac incident, was

     unable to walk and was effectively imprisoned in the ship's medical center against his will, as

     was Julie Eisenman. Julie Eisenman informed Carnival that she had purchased special travel

     insurance in case of a medical emergency, that expense was not a concern, and that she wanted
                                                      25
Case 1:19-cv-22431-JLK Document 1 Entered on FLSD Docket 06/12/2019
                                                      Eisenman         Page
                                                               v. Carnival    26 of
                                                                           Cruise    31
                                                                                  Line
                                                                    Complaint and Demand for Jury Trial



     Jeffrey Eisenman off the vessel while it was docked in Grand Turk so that he could be properly

     cared for. Despite these reasonable pleas for basic assistance, and notwithstanding the extreme

     ease of removing Jeffrey Eisenman from the vessel, Carnival mislead Julie Eisenman, refused to

     assist her, and the ship left the safety of the port of Grand Turk and headed to sea with Julie

     Eisenman and her critically ill father trapped onboard against their will. Julie Eisenman, and the

     rest of the Eisenman family, was forced as a result of Carnival's outrageous conduct to endure a

     sea voyage where they had to look on in horror as Jeffrey Eisenman's condition worsened and he

     deteriorated into a painful death trapped at sea.

            64.     Carnival is the world's largest leisure and Travel Company and the world's

     largest cruise company with a fleet of 102 ships visiting more than 700 ports around the world.

     It has the technical skill and expertise and the logistical and operational capacity to easily

     medically disembark a critically ill passenger, especially when its vessel is safely docked in port

     and a passenger is imploring, pleading, and begging to leave the ship.        Grand Turk has an

     international airport a short distance from the cruise port. Flights from Grand Turk to Miami can

     be accomplished in one hour and forty five minutes. Air ambulances will travel to Grand Turk to

     pick up sick and injured individuals; the United States Coast Guard will arrange air ambulances

     to transport sick and injured individuals from Grand Turk; and the Eisenman's informed

     Carnival that they would arrange for an air ambulance with the insurance they had purchased for

     the cruise. Grand Turk also has a hospital that is run by the Canadian government. All of the

     resources to assist Julie Eisenman were right at Carnival's fingertips, underscoring the extreme

     and outrageous nature of its actions. Carnival's conduct in refusing to help Julie Eisenman and

     misleading her on her father's status go far beyond all possible bounds of decency, and are to be

     regarded as atrocious, and utterly intolerable.




                                                         26
Case 1:19-cv-22431-JLK Document 1 Entered on FLSD Docket 06/12/2019
                                                      Eisenman         Page
                                                               v. Carnival   27 of
                                                                           Cruise    31
                                                                                  Line
                                                                       Complaint and Demand for Jury Trial



            65.     Carnival is a member of the Cruise Line International Association and subscribes

     and holds itself accountable to a prescribed standard of conduct as a member of the organization.

     Carnival's extreme and outrageous conduct is a direct violation of the International Cruise Line

     Passenger Bill of Rights, adopted by all members of the Cruise Line International Association,

     which provides all cruise passengers with the following basic right: "The right to disembark a

     docked ship if essential provisions such as . . . medical care cannot adequately be provided

     onboard." Carnival had an obligation, and Julie Eisenman had a right, to disembark from the

     Carnival Sunshine while it was docked in Grand Turk.          Carnival's extreme and outrageous

     conduct was a direct violation of the Passenger Bill of Rights.

            66.     As a direct result of Carnival's extreme and outrageous conduct, Julie Eisenman

     was caused to suffer severe emotional distress. The anguish and emotional distress caused by

     Carnival's extreme and outrageous conduct was directly and personally experienced Julie

     Eisenman.

            67.     Carnival is liable for punitive damages because it conducted itself in a wanton,

     willful and outrageous fashion as described in this count above.

            WHEREFORE, Plaintiff, Julie Eisenman, respectfully requests that this Court enter

     judgment against the Defendant, Carnival Corporation d/b/a Carnival Cruise Lines, for all

     damages recoverable under the law, punitive damages, interest, court costs, and all other relief

     this Court deems just and proper.

       COUNT VII -RY AN EISENMAN'S COUNT FOR INTENTIONAL INFLICTION OF
                              EMOTIONAL DISTRESS

            Plaintiff re-alleges and incorporates by reference paragraphs 1 - 30 of this Complaint.

            68.     Carnival, its agents, servants, and employees engaged and acted in extreme

     and outrageous conduct with intent to cause, or reckless disregard to the probability of

     causing emotional distress to Ryan Eisenman.          The extreme and outrageous conduct
                                                      27
Case 1:19-cv-22431-JLK Document 1 Entered on FLSD Docket 06/12/2019
                                                      Eisenman         Page
                                                               v. Carnival   28 of
                                                                           Cruise    31
                                                                                  Line
                                                                    Complaint and Demand for Jury Trial



     exhibited by Carnival, its agents, servants, and employees, caused Ryan Eisenman to suffer

     severe emotional distress.

            69.     Carnival, its agents, servants, and employees engaged and acted in extreme and

     outrageous conduct. Carnival's conduct towards Ryan Eisenman was so outrageous in character,

     and so extreme in degree, as to go beyond all possible bounds of decency, and to be regarded as

     atrocious, and utterly intolerable in a civilized community.    On December 3, 2018, with the

     Carnival Sunshine safely docked in Grand Turk, Carnival refused to assist Ryan Eisenman in

     removing his critically ill father from the vessel. Carnival first falsely informed Ryan Eisenman

     that his father was to be taken off the vessel prior to its debarkation for a 20 hour voyage at sea

     towards Puerto Rico. Thereafter, without a valid or plausible reason or explanation, Carnival

     changed its mind and refused to assist Jeffrey Eisenman, a man suffering from a massive heart

     attack, to disembark from the vessel while it was safely docked in port. Ryan Eisenman begged,

     pleaded and implored Carnival personnel to assist him and let his father and family off the

     vessel, to which Carnival refused. Jeffrey Eisenman, in the throes of a cardiac incident, was

     unable to walk and was effectively imprisoned in the ship's medical center against his will, as

     was Ryan Eisenman. Ryan Eisenman informed Carnival that his family had purchased special

     travel insurance in case of a medical emergency, that expense was not a concern, and that he

     wanted Jeffrey Eisenman off the vessel while it was docked in Grand Turk so that he could be

     properly cared for. Despite these reasonable pleas for basic assistance, and notwithstanding the

     extreme ease of removing Jeffrey Eisenman from the vessel, Carnival mislead Ryan Eisenman,

     refused to assist him, and the ship left the safety of the port of Grand Turk and headed to sea

     with Ryan Eisenman and her critically ill father trapped onboard against their will.          Ryan

     Eisenman, and the rest of the Eisenman family, was forced as a result of Carnival's outrageous




                                                     28
Case 1:19-cv-22431-JLK Document 1 Entered on FLSD Docket 06/12/2019
                                                      Eisenman        Page
                                                               v. Carnival   29 of
                                                                           Cruise   31
                                                                                  Line
                                                                    Complaint and Demand for Jury Trial



     conduct to endure a sea voyage where they had to look on in horror as Jeffrey Eisenman's

     condition worsened and he deteriorated into a painful death trapped at sea.

            70.     Carnival is the world's largest leisure and Travel Company and the world's

     largest cruise company with a fleet of 102 ships visiting more than 700 ports around the world.

     It has the technical skill and expertise and the logistical and operational capacity to easily

     medically disembark a critically ill passenger, especially when its vessel is safely docked in port

     and a passenger is imploring, pleading, and begging to leave the ship.        Grand Turk has an

     international airport a short distance from the cruise port. Flights from Grand Turk to Miami can

     be accomplished in one hour and forty five minutes. Air ambulances will travel to Grand Turk to

     pick up sick and injured individuals; the United States Coast Guard will arrange air ambulances

     to transport sick and injured individuals from Grand Turk; and the Eisenman's informed

     Carnival that they would arrange for an air ambulance with the insurance they had purchased for

     the cruise. Grand Turk also has a hospital that is run by the Canadian government. All of the

     resources to assist Ryan Eisenman were right at Carnival's fingertips, underscoring the extreme

     and outrageous nature of its actions. Carnival's conduct in refusing to help Ryan Eisenman and

     misleading her on her father's status go far beyond all possible bounds of decency, and are to be

     regarded as atrocious, and utterly intolerable.

            71.     Carnival is a member of the Cruise Line International Association and subscribes

     and holds itself accountable to a prescribed standard of conduct as a member of the organization.

     Carnival's extreme and outrageous conduct is a direct violation of the International Cruise Line

     Passenger Bill of Rights, adopted by all members of the Cruise Line International Association,

     which provides all cruise passengers with the following basic right: "The right to disembark a

     docked ship if essential provisions such as . . . medical care cannot adequately be provided

     onboard." Carnival had an obligation, and Julie Eisenman had a right, to disembark from the

                                                       29
Case 1:19-cv-22431-JLK Document 1 Entered on FLSD Docket 06/12/2019
                                                      Eisenman        Page
                                                               v. Carnival   30 of
                                                                           Cruise   31
                                                                                  Line
                                                                       Complaint and Demand for Jury Trial



     Carnival Sunshine while it was docked in Grand Turk.          Carnival's extreme and outrageous

     conduct was a direct violation of the Passenger Bill of Rights.

            72.     Carnival also refused to remove Jeffrey Eisenman's corpse from the vessel after

     her died to return it to the United States quickly and with dignity. Instead, his dead body was

     stored in the Carnival Sunshine's morgue until the vessel finished its eleven day voyage. Ryan

     Eisenman was forced to stay on the vessel until it returned to the United States on account of

     Carnival's ongoing outrageous conduct. He suffered extreme emotional distress following the

     outrageous ordeal and additionally emotional distress by being forced to wait on the vessel with

     his father's corpse lying dead in the morgue.

            73.     As a direct result of Carnival's extreme and outrageous conduct, Ryan Eisenman

     was caused to suffer severe emotional distress. The anguish and emotional distress caused by

     Carnival's extreme and outrageous conduct was directly and personally experienced Ryan

     Eisenman.

            74.     Carnival is liable for punitive damages because it conducted itself in a wanton,

     willful and outrageous fashion as described in this count above.

            WHEREFORE, Plaintiff, Ryan Eisenman, respectfully requests that this Court enter

     judgment against the Defendant, Carnival Corporation d/b/a Carnival Cruise Lines, for all

     damages recoverable under the law, punitive damages, interest, court costs, and all other relief

     this Court deems just and proper.




                                                      30
Case 1:19-cv-22431-JLK Document 1 Entered on FLSD Docket 06/12/2019
                                                      Eisenman         Page
                                                               v. Carnival   31 of
                                                                           Cruise   31
                                                                                  Line
                                                                Complaint and Demand for Jury Trial




                                 DEMAND FOR JURY TRIAL

           Plaintiff demands a trial by jury on all claims set forth herein.

                  Dated this 11th day of June, 2019.

                                                       Respectfully submitted,




                                                            . Leesfield (FBN 140 0)        ~
                                                       Email: Leesfield leesfiel . om
                                                       Thomas D. Graham (F        89043)
                                                       Email: graham@leesfield.com
                                                       LEESFIELD SCOLARO, P.A.
                                                       2350 South Dixie Highway
                                                       Miami, Florida 33133
                                                       Telephone: 305-854-4900
                                                       Facsimile: 305-854-8266
                                                       ATTORNEYS FOR PLAINTIFF




                                                  31
